Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTIONThis action is in response to the application filed on 12/29/2020.
Claims 1-3, 6-8, 11, 13-14, 20, 22, 27, 39-40 and 42-43 are pending for examination.
Claims 4-5, 9-10, 12, 15-19, 21, 23-26, 28-32, 37-38, 41, 44-45 have been canceled.
claims 33-36 are not elected for this examination.

                                       Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7-8,13, 20, 22, 27 and 39 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Novlan et al. (2019/0350023). 

As of claim 1, Novlan discloses an electronic device for wireless communication, comprising processing circuitry configured to: preform control to transmit or receive configuration information related to configuration of a reference signal for a discovery process of an Integrated Access and Backhaul link IAB node (Novlan, para [0042] the IAB nodes can perform blind detection of the SSBs upon initial power-up. Once the IAB node UE function is connected to the network, the network can provide an updated measurement configuration (=control to receive configuration information) or synchronization measurement timing configurations (SMTC) for the IAB node UE, which comprise the timing of SSB transmissions (including periodicity) and/or a list of SSB indices).

As of claim 2, rejection of claim 1 cited above incorporated herein, in addition Novlan discloses the reference signal comprises Synchronization Signal Block SSBs (para [0042] discloses IAB nodes perform blind detection of the SSBs which corresponds to reference signal comprises SSBs), and the configuration information comprises a multiplexing manner of a SSB for an access link and a SSB for a backhaul link (para [0075] integrated access and backhaul links, allow a relay node to multiplex access and backhaul links in time, frequency, and/or space (=configuration information of a SSB reference signal).

As of claim 7, rejection of claim 1 cited above incorporated herein, in addition Novlan discloses the reference signal comprises Channel State Information Reference Signal CSI-RSs (para [0048] discloses CSI-RS  be transmitted in different spatial directions with narrower beamwidth than SSBs which corresponds to reference signal comprises CSI-RSs), and the configuration information comprises a multiplexing manner of a CSI-RS for an access link and a CSI-RS for a backhaul link (para [0051][0040] the CSI-RS configurations correspond to different combinations of IAB nodes and para [0074] discloses integrated access and backhaul links, allow a relay node to multiplex access and backhaul links in time, frequency, and/or space). 

As of claim 8, rejection of claim 7 cited above incorporated herein, in addition Novlan discloses the multiplexing manner comprises: transmitting the CSI-RS for the backhaul link using a directional beam (para [0047] CSI-RS  be transmitted in different spatial directions with the same beamwidth or narrower beamwidth than SSBs which corresponds to transmitting the CSI-RS for the backhaul link using a directional beam), and multiplexing time-frequency resources of the CSI-RS for the access link and the CSI-RS for the backhaul link (para [0040] the IAB nodes  multiplex the access and backhaul links in time, frequency, or space (e.g. beam-based operation).

As of claim 13, rejection of claim 1 cited above incorporated herein, in addition Novlan discloses the reference signal comprises Synchronization Signal Block SSBs (para [0042] discloses IAB nodes perform blind detection of the SSBs which corresponds to reference signal comprises SSBs), and the configuration information comprises a multiplexing manner of transmission and/or reception for the SSB (para [0075] integrated access and backhaul links, allow a relay node to multiplex access and backhaul links in time, frequency, and/or space).

As of claim 20, rejection of claim 1 cited above incorporated herein, in addition Novlan discloses the reference signal comprises Synchronization Signal Block SSBs (para [0042] discloses IAB nodes perform blind detection of the SSBs which corresponds to reference signal comprises SSBs), and the configuration information comprises a manner of transmitting a SSB for an access link and a SSB for a backhaul link by an adjacent node (para [0042] [0045]  the SSB transmissions (=for an access  and backhaul link) of different hop orders as sequentially multiplexed in time). 

As of claim 22, rejection of claim 1 cited above incorporated herein, in addition Novlan discloses wherein the node comprises a donor node and a relay node, and the processing circuitry is further configured to: acquire hop count information indicating a relay hop count of the relay node from the donor node (para [0035] integrated access and backhaul links  comprise a relay node, para [0074][0077] discloses the donor distributed unit  have a wired backhaul with a protocol stack and relay the user traffic for the UEs 102.sub.1, 102.sub.2, 102.sub.3 across the IAB and backhaul link, para [0074][0077] multiple backhaul hops (=hop count information).  

As of claim 27, rejection of claim 1 cited above incorporated herein, in addition Novlan discloses the processing circuitry is further configured to: determine, based on a time offset between signals of different nodes connected via a backhaul link, an adjustment of synchronization time for at least one node of the different nodes (Novlan, para [0045] discloses the SSB transmission windows be offset between access and backhaul links on a single carrier in time, but the SSB transmissions for different backhaul hop orders be transmitted on different carriers and claim 18 discloses  modifying (=adjustment) a periodicity associated with a synchronization signal block transmission). 

As of claim 39, Novlan discloses an electronic device for wireless communication, comprising processing circuitry configured to: determine, based on a time offset between signals of different nodes connected via a backhaul link, an adjustment of synchronization time for at least one node of the different nodes (Novlan, para [0044]  [0045] discloses the SSB transmission windows be offset between access and backhaul links on a single carrier in time, but the SSB transmissions for different backhaul hop orders be transmitted on different carriers and claim 18 discloses  modifying (=adjustment) a periodicity associated with a synchronization signal block transmission). 

Claim Rejections - 35 USC § 103
      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
         A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under AIA  35 U.S.C 103 as being unpatentable over Novlan et al. (USPUB 2019/0350023) in view of Harada et al. (US 2021/0298055).
As of claim 3, rejection of claim 2 cited above incorporated herein, in addition  Novlan  does not explicitly discloses but Harada teaches wherein the multiplexing manner comprises: allocating a part of SSB resource positions in a period of the SSB for the access link to the SSB for the backhaul link; and/or increasing a period of the SSB for the access link, and arranging the SSB for the backhaul link in an increased part of the period (Harada, para [0057] existing IAB node  transmits signals for initial connection of new IAB node in a longer transmission period, [0075][0081] discloses  period, timing, time frequency resource position (or position relative to the SSB), and resource configuration of the SIB1 for an IAB node). 
 Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Novlan with the teaching of Harada in order to optimized the connection procedure for the backhaul link).
Claim 14 is rejected under AIA  35 U.S.C 103 as being unpatentable over Novlan et al. (USPUB 2019/0350023) in view of Harada et al. (US 2021/0321297). 
As of claim 14, rejection of claim 13 cited above incorporated herein, in addition  Novlan does not explicitly discloses but Harada teaches the multiplexing manner comprises: time resources for transmission of SSBs of djacent nodes being orthogonal (Harada, para[0033] [0044] IAB node are performed in different (orthogonal) time resources).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Novlan with the teaching of Harada in order to select an appropriate BH link).

Allowable Subject Matter
Claims 6,11, 40, 42 and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole. 

  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FAHMIDA S CHOWDHURY/Primary Examiner, Art Unit 2471